Citation Nr: 0300069	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  01-07 943	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement for service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel

INTRODUCTION

The veteran served on active duty from September 1957 to 
October 1957 and had multiple periods of active duty for 
training between August 1956 and July 1963.  This case 
comes before the Board of Veterans Appeals (Board) from an 
April 2001 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  The veteran and his representative appeared 
before a member of the Board via a videoconference hearing 
held at the RO in May 2002.


FINDINGS OF FACT

1.  The veteran suffered from noise exposure while on 
active duty.

2.  The veteran's bilateral hearing loss is attributable 
to noise exposure in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1101, 1131, 5100 et seq. (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the reasons and bases discussed below, the Board 
grants service connection for bilateral hearing loss.

Service connection may be granted for disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 11131 (West 1991).  Each disabling 
condition shown by a veteran's service records, or for 
which a service connection is sought, must be considered 
on the basis of the places, types and circumstances of 
service as shown by service records, medical records, and 
all pertinent medical and lay evidence.  Determinations as 
to service connection will be based on review of the 
entire evidence of record, with due consideration to the 
policy of the Department of Veterans Affairs to administer 
the law under a broad and liberal interpretation 
consistent with the facts in each individual case. 38 
C.F.R. § 3.303(a) (2002).  Service connection may be also 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002). 

The veteran contends that he was repeatedly subjected to 
loud noise from 81mm mortar fire during his active service 
between 1956 and 1961, and that he was not provided any 
protection for his ears.  The veteran states that he 
participated in 81mm live fire exercises several times a 
year during that period.  The veteran's contentions are 
corroborated by statements from Mr. [redacted] and Mr. 
[redacted], both of whom served with the veteran for 5 
years in a mortar platoon in Company D of the Arkansas 
National Guard.

His service medical records could not be located by the 
National Personnel Records Center in St. Louis, and had 
probably been destroyed in a 1973 fire.  The veteran was 
able to obtain and provide service records from the Office 
of the Adjutant General, Military Department of Arkansas.  
Those service records reflect the veteran's assignment as 
a Heavy Weapons Infantryman with a MOS of 112 from March 
1956 to April 1962.  Further, they reflect his assignment 
as an Ammo Bearer from March 1956 to June 1958; as a 
mortar Squad Leader from June 1958 to June 1959; and as a 
mortar Gunner from June to October 1959.  The veteran's 
Enlisted Qualification Record reflects the veteran's 
completion of qualification training in the 81mm mortar in 
1956; the M1 rifle in 1958; pistol in 1959; and the M1 
carbine in 1960 and 1961.

Based on the veteran's statements and testimony, two buddy 
statements and service records from the Office of the 
Adjutant General, Military Department of Arkansas, the 
Board finds that the veteran suffer from noise exposure 
while on active duty.  The Board will now consider whether 
the veteran suffers from bilateral hearing loss and, if 
so, whether it is related to his service.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
above frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).  The 
United States Court of Appeals for Veterans Claims (CAVC) 
has held that the provisions of 38 C.F.R. § 3.385 do not 
have to be met during service.  See Hensley v. Brown, 
5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).

An April 1999 audiological examination report by Dr. 
Winston of the University of Arkansas Medical Center 
showed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
85
N/A
90
LEFT
15
65
N/A
75

Discrimination testing revealed 64 percent discrimination 
in the right hear and 84 percent discrimination in the 
left ear.  The diagnoses were severe sensorineural hearing 
loss in the veteran's right ear and moderate to severe 
sensorineural loss in the veteran's left ear, due to noise 
exposure from mortar and gunfire.  Dr. Winston referred 
the veteran to VA.

A November 1999 VA audiological consultation noted the 
veteran's report of a gradual worsening of his hearing 
loss over the years as a result of his noise exposure in 
the military.  After reviewing the private April 1999 
audiogram, the audiologist stated that there was normal 
hearing through 1500 Hz with mild to profound 
sensorineural hearing loss in the right ear and normal 
hearing through 1000 Hz with moderate to severe 
sensorineural hearing loss in the left year.  The VA 
issued hearing aids to the veteran in January 2000.

The record shows that the veteran suffered from noise 
exposure in service, that he currently suffers from 
bilateral hearing loss as defined by 38 C.F.R. § 3.385 and 
that his bilateral hearing loss has been related to noise 
exposure while in service.  There is no evidence of 
exposure to loud noises other than during his military 
service.  Specifically, the veteran states that he has 
been working as a salesman since 1960.  Accordingly, the 
Board concludes that the veteran's bilateral hearing loss 
was incurred in service as a result of his repeated 
exposure to loud noise; specifically, heavy weapons fire.  

II.  Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 
U.S.C.A. §§ 5100, et. seq. (West 1991 & Supp. 2001).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With 
few exceptions, this law is applicable to all claims filed 
on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.
At the veteran's video conference hearing, the issue of 
who needed to provide what evidence in order to establish 
the veteran's claim was discussed by the Hearing Officer, 
the veteran, and the veteran's representative.  The 
veteran agreed to attempt to obtain records from the 
National Guard.  In fact, the veteran did obtain such 
records, which records provided clear evidence of his 
exposure to heavy weapons fire over a protracted period of 
time.  Further, the veteran stated that in 1961 he went to 
Dr. Pappas, a private physician, because he had a hearing 
loss as a result of his exposure to 81mm mortar fire.  At 
that time Dr. Pappas told him that he had permanent damage 
to the nerve endings in his right ear that could not be 
repaired.  Because he accepted Dr. Pappas' professional 
judgment that nothing could be done, he did not seek 
further medical treatment or advice with respect to his 
hearing loss.  At the request of VA, the veteran attempted 
to get a copy of his 1961 treatment records but was 
advised by Dr. Pappas that he only has records back to 
1975. 

The Board concludes that VA was required to comply with 
the requirements of the VCAA in this case, and that the 
requirements of the VCAA have been satisfied.


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations regarding the payment 
of monetary benefits.




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). 

 In the meanwhile, please note these important corrections 
to the advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

